DETAILED ACTION
First Page of Pre-Grant Publication

    PNG
    media_image1.png
    1310
    860
    media_image1.png
    Greyscale

Election/Restrictions
Restriction to one of the following inventions was required under 35 U.S.C. 121:
I.	Non-Elected Claims 1-10, drawn to a Vessel, classified in class B01D, subclass 21/009.
II.	Elected Claims 11-13,16,17 and 20, drawn to Separation Method, classified in class B01D, subclass 37/00.
Election of Species
System Configuration Species
Corresponding Figures
1 Elected 10/27/22
1
2
2
3
3


Applicant’s Election of System Species 1, without traverse, by e-mail (of record) on October 27, 2022, is acknowledged. Any previous Election of Species Requirements are Withdrawn.  The previous Election of Group II, Claims 11-13,16,17 and 20, stands. 
Applicant asserts that claims 11,13,16 and 20 read-on the elected species. However, being dependent on non-elected claim 12, claim 13 is withdrawn. Accordingly, claims 11,16 and 20 are seen to be elected and will be examined.

    PNG
    media_image2.png
    277
    165
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 11,16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The combination of limitations found in independent claim 11 find no basis in the originally filed disclosure.
Clause “B” of independent claim 11 now specifies:

    PNG
    media_image3.png
    537
    960
    media_image3.png
    Greyscale


Clause “B” requires that the solids of an introduced slurry either “settle” or be “sintered” by an inlet pressure There is no disclosure of a slurry that would operate as claimed. This combination is seen to constitute prohibited new matter.


From Applicant’s Specification describing non-elected Figure 2:
[0025] Figure 2 shows a process flow diagram 200 of a solid-liquid separations unit operation that may be used in the described devices, systems, and methods. A slurry stream 250, comprising a solid and a carrier liquid, is pumped at a high inlet pressure into a vessel 202 in inlet section 242. The vessel 202 is a vertical purifying column, but the inlet pressure acts to compress and sinter at least a portion of the solids in lateral and transverse directions through the Poisson ratio, expelling the carrier liquid from interstitial space between and pores in the particles of the solid. Because the slurry 250 is confined, and the Poisson ratio is positive, the slurry 250 will expand orthogonally. The slurry 250 cannot get wider, so it pressurizes itself. The carrier liquid is driven downward into carrier liquid outlet section 240. The solids pass upwards by this lateral and transverse force into the sintering section 244, which is heated by the product liquid stream 254 in the heating section 246. This sintering further fuses particles of the solid and collapses pores in the particles of the solid, displacing more of the carrier liquid downward. The sintering is enhanced by higher pressures. The sintered solids are driven further upwards into heating section 246 by the displacement of the carrier liquid downward. The heat, provided by coils 211 of resistive electric heater 210, melt the sintered solids entirely into a product liquid stream 254. The now majority carrier liquid stream 252 is driven downward through the carrier liquid exit section 240 and out of the vessel 202. The product liquid stream 254 exits the vessel 202 through heating section 246.

Art has not been applied since there is no disclosure of a slurry that would operate as claimed.





Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Robert James Popovics whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776